Van Brunt, P. J.
I agree that the court had the power to allow the complaint to be amended, but the defendants had a right to have that complaint as amended served upon them, and the court was bound so to direct without any notice being given by them. I think also that the defendants were entitled to costs as a condition of amendment, and I should have been in favor of reversing the order appealed from had the appellant not needlessly presented a record upon this appeal consisting of hundreds of pages of matter absolutely useless. I therefore concur in the result.